DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
Response to Amendment
Examiner acknowledges the amendments to the claims received on 1/5/2021 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on pages 10-13 in the filing on 1/5/2021 that the cited prior art does not teach “a setting unit configured to set the flick operation mode as enabled in response to reception of a user instruction to enable the flick operation mode via a third screen, and set the flick operation mode as disabled in response to reception of a user instruction to disable the flick operation mode via the third screen,” and “wherein the item that is displayed in the preview region of the first screen is a preview image generated by reading a document with a scanner of the image processing apparatus, the item that is displayed in the list region of the second screen is a selection object, a number of preview images displayed in the preview region of the first screen is smaller than a number of selection objects displayed in list region of the second screen, and the image processing apparatus 

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 1/5/2021 is moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operation unit, reception unit, setting unit, and display control unit,” in claim 1; “detection unit, operation unit, display control unit,” in claim 3; “operation unit,” in claim 4; “operation unit,” in claim 5; “operation unit,” in claim 9; “setting unit, display control unit,” in claim 11; “operation unit,” in claim 12; “setting unit, operation unit,” in claim 13.  The following is an analysis of the three-prong test for each of the limitations.  Thus, the claimed limitations invoke 112(f) interpretation.
“Operation unit,” “reception unit,” “setting unit,” “display control unit,” and “detection unit,” are terms used as a substitute for "means," and are generic placeholders for performing the claimed functions of “displaying a screen,” “receive user instructions,” “setting a flick operation mode,” “scroll-display an item,” and “detect a pressed position.”
The generic placeholders “operation unit,” “reception unit,” “setting unit,” “display control unit,” and “detection unit,” are modified by transitional words: "configured to."  
The generic place holders “operation unit,” “reception unit,” “setting unit,” “display control unit,” and “detection unit,” are not modified by sufficient structure, performing the claimed function.  There is no hardware described in the claims that perform the features of “displaying a screen,” “receive user instructions,” “setting a flick operation mode,” “scroll-display an item,” and “detect a pressed position.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “scroll-display an item…” in the second to last line.  “An item” is already introduced for both a preview region on a first screen (line 16) and a list region on a second screen (line 19).  It is unclear whether this new “an item” (in the second to last line) is on a preview region in a first screen, a list region in a second screen, or some other screen.  For this reason, 
Claims 3-13 are dependent claims, and inherit the 35 U.S.C. §112(b) rejections from their independent claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 11-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson, Patent Application Publication number US 20130036357 A1, (hereinafter “Hendrickson”), in view of Sakaguchi, Patent Application Publication number US 20160274756 A1, (hereinafter “Sakaguchi”), in view of Yoshida, Patent Application Publication number US 20140380250 A1 (hereinafter “Yoshida”).
Claim 1:  Hendrickson teaches “An image processing apparatus comprising (i.e. computing systems [Hendrickson 0002]): 
an operation unit configured to display a first screen (Hendrickson Fig. 5-6 instant message window) or a second screen (i.e. inventive arrangements can be implemented at the application level [Hendrickson 0040]… such as graphing applications, charting applications, web page applications, e-book applications, document applications, video applications and any other application where content of a… window… can be scrolled [Hendrickson 0045]); and 
at least one processor and at least one memory in communication with the at least one processor and having stored thereon instructions that, when executed by the at least one processor (i.e. instructions 120 can also reside, completely or at least partially, within the memory 112 and/or within the CPU 106 during execution [Hendrickson 0041]), cause the at least one processor and the at least one memory to cooperate to act as: 
a reception unit configured to receive a user instruction to enable or disable a… operation mode (i.e. scrolling on a keystroke is enabled and disabled by clicking on a symbol or text presented by a menu bar of a GUI. By clicking on the symbol or text, the user is selecting the instruction that the symbol represents, i.e., enable or disable scrolling on a keystroke [Hendrickson 0007, Fig. 6 “Scroll on keystroke” checkbox]) for executing scroll-display in response to detection of a… operation (i.e. Manual scrolling is achieved using… a touch within a display area… Manual scrolling can be enabled and disabled by… a GUI element of a window. For example, a user enables or disables a "scroll-on keystroke" function of the CD [computing device] 100 by… clicking on a checkbox associated with a caption (e.g., " Scroll-on keystroke") presented by a configuration window [Hendrickson 0029] note: although the option to enable/disable scrolling is labeled ‘scroll- on keystroke’ it is not limited to only keystrokes, as Hendrickson’s ‘scroll on keystroke’ enables/disables manual scrolling; and further defines manual scrolling to comprise a touch through a touch display);
a setting unit configured to set the… operation mode as enabled in response to reception of a user instruction to enable the… operation mode…, and set the… operation mode as disabled in response to reception of a user instruction to disable the… operation mode (i.e. scrolling on a keystroke is enabled and disabled by clicking on a symbol or text presented by a menu bar of a GUI. By clicking on the symbol or text, the user is selecting the instruction that the symbol represents, i.e., enable or disable scrolling on a keystroke [Hendrickson 0007, Fig. 6 “Scroll on keystroke” checkbox]); and 
a display control unit configured to, in a case where the… operation mode is set as enabled in the operation unit (i.e. The scrolling features of the computing systems may further be enabled/disabled by a user via the selection of a checkbox presented in a configuration window. For example, scrolling on a keystroke is enabled and disabled by clicking on a checkbox associated with the caption "Scroll-on keystroke" [Hendrickson 0008] note: The scrolling options are in a submenu specific to its window (shown in Fig. 5-6).  Each window has its own option screen, and each window has its own scrolling toggle.  This is similar to instant application Fig. 14C-E, which shows individual scrolling toggles), 
scroll-display an item that is displayed in a preview region according to the… operation on the preview region of the first screen (Hendrickson Fig. 6 shows the option to enable “scroll on keystroke.”  When this option is enabled, scroll operations for this window are allowed and content is scrolled) and 
scroll-display an item that is displayed in a list region according to the… operation on the list region of the second screen (i.e. inventive arrangements can be implemented at the application level [Hendrickson 0040]… such as graphing applications, charting applications, web page applications, e-book applications, document applications, video applications and any other application where content of a… window… can be scrolled [Hendrickson 0045, Fig. 6] note: Hendrickson teaches the scrolling configuration screen on multiple applications.  One skilled in the arts understand that multiple windows of different applications are allowed on a GUI desktop, such as the one shown in Hendrickson Fig. 6.  The scrolling options are in a submenu specific to its window (shown in Hendrickson Fig. 5 “auto scroll” under the Tools menu, and Fig. 6 “options” screen of the instant messaging window).  Each window has its own option screen.  Thus, a second window is scrollable, also having the flick operation enabled), 
wherein, in a case where the… operation mode is set as disabled in the operation unit (i.e. The scrolling features of the computing systems may further be enabled/disabled by a user via the selection of a checkbox presented in a configuration window. For example, scrolling on a keystroke is enabled and disabled by clicking on a checkbox associated with the caption "Scroll-on keystroke" [Hendrickson 0008] note: The scrolling options are in a submenu specific to its window (shown in Fig. 5-6).  Each window has its own option screen, and each window has its own scrolling toggle.  This is similar to instant application Fig. 14C-E, which shows individual scrolling toggles), 
the display control unit performs control to prevent scroll-display that is based on the… operation from being performed in the list region of the second screen (Hendrickson Fig. 6 shows the option to disable “scroll on keystroke.”  From above, each window on a GUI desktop has its own scrolling options.  When this option is disabled, scroll operations for a second window are not allowed and content is not scrolled) and 
performs control to scroll-display, according to the… operation on the preview region of the first screen, the item that is displayed in the preview region (Each windows has its own independent enable/disable scrolling option.  While a second window has its scrolling disabled, this has no effect on a first window.  Hendrickson Fig. 6 shows the option to enable “scroll on keystroke.”  When this option is enabled, scroll operations for this window are allowed and content is scrolled), and… 
the image processing apparatus scroll-display an item according to a… operation even if the… operation mode is disabled in the preview region of the first screen (Each windows has its own independent enable/disable scrolling option.  While a first window has its scrolling disabled, this has no effect on a second window.  Hendrickson Fig. 6 shows the option to enable “scroll on keystroke.”  When this option is enabled, scroll operations for this window are allowed and content is scrolled).”
flick operation, and enabling the operation mode via a third screen.  Sakaguchi teaches a flick operation and enabling the operation mode via a third screen:
Sakaguchi teaches “a flick operation (i.e. user's gestures include a scroll gesture (referred to also as a swipe gesture) [Sakaguchi 0059])” and “a setting unit configured to set the flick operation mode as enabled in response to reception of a user instruction to enable the flick operation mode via a third screen, and set the flick operation mode as disabled in response to reception of a user instruction to disable the flick operation mode via the third screen (i.e. operator chooses whether to enable or disable the function of changing the speed of scrolling display of the address book in the two and subsequent rounds as described in the above embodiments. FIG. 13 is a view showing an example of a setting screen on a display apparatus [Sakaguchi 0101, Fig. 13] note: according to instant application Figs. 4B, 12, and 14A-D, a third screen in the invention appears to be a setting screen separate from the first and second scrollable screens.  Sakaguchi Fig. 13 teaches a setting screen that toggles enabling or disabling of a scrolling option, and this setting screen is different from the scrollable address book screen of Fig. 12);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hendrickson to include the feature of having the ability to change a setting on a separate screen as disclosed by Sakaguchi.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to change a scrolling behavior to reflect the user’s needs.
Hendrickson and Sakaguchi are silent regarding “wherein the item that is displayed in the preview region of the first screen is a preview image generated by reading a document with a scanner of the image processing apparatus, 
the item that is displayed in the list region of the second screen is a selection object, 
a number of preview images displayed in the preview region of the first screen is smaller than a number of selection objects displayed in list region of the second screen,”
Yoshida teaches “wherein the item that is displayed in the preview region of the first screen is a preview image (i.e. preview screen 301 in the present embodiment is a screen which is used to display a preview image [Yoshida 0070, Fig. 3] note: Fig. 3A shows a plurality of preview images) generated by reading a document with a scanner of the image processing apparatus (i.e. the image data… will be called a preview image [Yoshida 0067]… image data of the original image by reading an original document including the original image put on a scanner [Yoshida 0068] note: image data is a scan of a document.  Image data is also called a preview image, which is displayed on the above preview screen), 
the item that is displayed in the list region of the second screen is a selection object (Yoshida Fig. 8 shows a job list.  One skilled in the arts understands that jobs in a job list are selectable objects), 
a number of preview images displayed in the preview region of the first screen (Yoshida Fig. 3A shows a preview, with at most 5 pages) is smaller than a number of selection objects displayed in list region of the second screen (Yoshida Fig. 8 shows a job list, with at least 6 selections.  The number of previews, 5, is smaller than the number of jobs, 6), and
the image processing apparatus scroll-display an item according to a flick operation (Yoshida Fig. 3A and Fig. 8 show scrolling via a swipe).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hendrickson and Sakaguchi to include the feature of having the ability to include objects to be displayed as disclosed by Yoshida.  


Claim 4:  Hendrickson, Sakaguchi, and Yoshida teach all the limitations of claim 1, above.  Sakaguchi teaches “wherein the flick operation is one of a drag operation in which, after the operation unit is pressed at a pressed position, the pressed position changes to an extent larger than a predetermined threshold value and a stroke operation in which, after the operation unit is pressed at a pressed position, the pressed position changes in such a way as to sweep the operation unit (i.e. user's gestures include a scroll gesture (referred to also as a swipe gesture) [Sakaguchi 0059] note: a swipe changes an initial touch point larger than a predetermined threshold value of zero).”  
One would have been motivated to combine Hendrickson, Sakaguchi, and Yoshida, before the effective filing date of the invention because it provides the benefit to change a scrolling behavior to reflect the user’s needs.

Claim 5:  Hendrickson, Sakaguchi, and Yoshida teach all the limitations of claim 1, above.  Yoshida teaches “wherein the operation unit displays a screen configured with components, and wherein the list region is a region configured by using a previously-determined component out of the components and used to display the item in a list (i.e. the list item data managed by the job list management module 403 is the job list data 406 [Yoshida 0088, Fig. 8] note: Yoshida Fig. 8 shows a screen with job listings, or components.  The job list is previously-determined by a job list management module).”  


Claim 6:  Hendrickson, Sakaguchi, and Yoshida teach all the limitations of claim 5, above.  Yoshida teaches “wherein the preview region is a region configured with a component different from the previously-determined component and used to display a preview image of image data which is able to be printed by the image processing apparatus (i.e. the list display is a list screen of the preview images to be displayed in the preview display area 302 [Yoshida 0077, Fig. 3A] note: preview region contains a plurality of preview images, which are shown from claim 1 to be from a scanner.  Images from a scanner are known in the art to be able to be printed).”  
One would have been motivated to combine Hendrickson, Sakaguchi, and Yoshida, before the effective filing date of the invention because it provides the benefit of “enabling a user to easily acknowledge whether or not to be able to perform the gesture operation on a screen on which the user intends to perform an operation [Yoshida 0013].”

Claim 11:  Hendrickson, Sakaguchi, and Yoshida teach all the limitations of claim 1, above.  Hendrickson teaches “wherein the setting unit is configured to set whether to cause the display control unit to perform the control with respect to each screen in which scroll display is allowed to be performed according to the flick operation (i.e. The scrolling features of the computing systems may further be enabled/disabled by a user via the selection of a checkbox presented in a configuration window. For example, scrolling on a keystroke is enabled and disabled by clicking on a checkbox associated with the caption "Scroll-on keystroke" [Hendrickson 0008] note: The scrolling options are in a submenu specific to its window (shown in Fig. 5-6).  Each window has its own option screen, and each window has its own scrolling toggle.  This is similar to instant application Fig. 14C-E, which shows individual scrolling toggles).”  

Claim 12:  Hendrickson, Sakaguchi, and Yoshida teach all the limitations of claim 1, above.  Hendrickson teaches “wherein, according to receiving an operation for causing the operation unit to display a screen in which scroll display is allowed to be performed according to the flick operation, the operation unit displays a screen used to set whether the operation unit performs scroll display according to the flick operation (i.e. The scrolling features of the computing systems may further be enabled/disabled by a user via the selection of a checkbox presented in a configuration window. For example, scrolling on a keystroke is enabled and disabled by clicking on a checkbox associated with the caption "Scroll-on keystroke" [Hendrickson 0008] note: The scrolling options are in a submenu specific to its window (shown in Fig. 5-6).  Each window has its own option screen, and each window has its own scrolling toggle.  This is similar to instant application Fig. 14C-E, which shows individual scrolling toggles).”  

Claim 14: Hendrickson, Sakaguchi, and Yoshida teach a control method (i.e. methods [Hendrickson 0002]) for an image processing apparatus, the control method comprising steps to perform operations corresponding to the apparatus of claim 1, therefore it is rejected under the same rationale.  

Claim 15: Hendrickson, Sakaguchi, and Yoshida teach a non-transitory computer-readable storage medium (i.e. computer-readable storage mediums [Hendrickson 0011]) storing computer-executable instructions that, when executed by a computer, cause the computer to .  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson, in view of Sakaguchi, in view of Yoshida, in view of Anai, Patent Application Publication number US 20160274780 A1 (hereinafter “Anai”).
Claim 3:  Hendrickson, Sakaguchi, and Yoshida teach all the limitations of claim 1, above.  Hendrickson, Sakaguchi, and Yoshida are silent regarding “wherein the instructions, when executed by the at least one processor, further cause the at least one processor and the at least one memory to cooperate to act as: 
a detection unit configured to detect a pressed position at which the operation unit is pressed, 
wherein the display control unit scroll-displays the item that is displayed in the preview region according to a change of the pressed position detected by the detection unit in the preview region becoming larger than a predetermined threshold value, and 
wherein the display control unit scroll-displays the item that is displayed in the list region according to a change of the pressed position detected by the detection unit in the list region becoming larger than a predetermined threshold value.”
Anai teaches “wherein the instructions, when executed by the at least one processor, further cause the at least one processor and the at least one memory to cooperate to act as: 
a detection unit configured to detect a pressed position at which the operation unit is pressed, 
wherein the display control unit scroll-displays the item that is displayed in the preview region according to a change of the pressed position detected by the detection unit in the preview region becoming larger than a predetermined threshold value (i.e. If the user further performs an upward scroll operation equal to or greater than a predetermined threshold after fixation of the display position of the content C20, the terminal device 100 may release the fixed display position of the content C20 [Anai 0055, Fig. 1]), and 
wherein the display control unit scroll-displays the item that is displayed in the list region according to a change of the pressed position detected by the detection unit in the list region becoming larger than a predetermined threshold value (i.e. if an upward scroll operation equal to or greater than a predetermined threshold is performed after fixation of the content C20, the terminal device 100 releases the fixed display position of the content C20 [Anai 0201, Fig. 12]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hendrickson, Sakaguchi, and Yoshida to include the feature of having the ability to scroll when an input is larger than a predetermined threshold as disclosed by Anai.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “to make the user aware of the content and improve the appeal effect of the information related to the content [Anai 0048].”

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson, in view of Sakaguchi, in view of Yoshida, in view of Homma et al., Patent Application Publication number US 20120044170 A1 (hereinafter “Homma”).
Claim 7:  Hendrickson, Sakaguchi, and Yoshida teach all the limitations of claim 1, above.  Hendrickson, Sakaguchi, and Yoshida are silent regarding “wherein the preview region is a region in which the item that is displayed in the preview region is not able to be selected according to a touch operation different from the flick operation, and 

Homma teaches “wherein the preview region is a region in which the item that is displayed in the preview region is not able to be selected according to a touch operation different from the flick operation (Homma Fig. 10 shows bottom navigation bar element 201 is not able to be selected with a tap input.  A tap input is different than a flick operation), and 
wherein the list region is a region in which the item that is displayed in the list region is able to be selected according to the different touch operation (Homma Fig. 10 shows keyboard area 202 is able to be selected with a tap input).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hendrickson, Sakaguchi, and Yoshida to include the feature of having the ability to enable or disable touch operations as disclosed by Homma.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “of preventing an erroneous operation of a user and making it easier to perform an operation input intended by the user [Homma 0008].”

Claim 9:  Hendrickson, Sakaguchi, Yoshida, and Homma teach all the limitations of claim 7, above.  Homma teaches “wherein the different touch operation is a tap operation in which pressing on the operation unit ends without a position at which the operation unit is pressed changing to an extent larger than a predetermined threshold value (Homma Fig. 10 shows keyboard area 202 is able to be selected with a tap input).”  
One would have been motivated to combine Hendrickson, Sakaguchi, Yoshida, and Homma, before the effective filing date of the invention because it provides the benefit “of preventing an 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson, in view of Sakaguchi, in view of Yoshida, in view of Homma, in view of Velagaleti et al., Patent Application Publication number US 20150200982 A1 (hereinafter “Velagaleti”).
Claim 8:  Hendrickson, Sakaguchi, Yoshida, and Homma teach all the limitations of claim 7, above.  Hendrickson, Sakaguchi, Yoshida, and Homma are silent regarding “wherein the preview region is a region in which images that are displayed in the preview region are switched according to the different touch operation by the user in the preview region, and 
wherein the list region is a region in which images that are displayed in the list region are not switched according to the different touch operation by the user in the list region.”
Velagaleti teaches “wherein the preview region is a region in which images that are displayed in the preview region are switched according to the different touch operation by the user in the preview region (i.e. host may provide participants with the option to change the order [Velagaleti 0036]), and 
wherein the list region is a region in which images that are displayed in the list region are not switched according to the different touch operation by the user in the list region (i.e. or the host may lock the presentation order [Velagaleti 0036]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hendrickson, Sakaguchi, Yoshida, and Homma to include the feature of having the ability to change an order of a listing as disclosed by Velagaleti.  


Claims 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson, in view of Sakaguchi, in view of Yoshida, in view of Fujimoto et al., Patent Application Publication number US 20170285900 A1 (hereinafter “Fujimoto”).
Claim 10:  Hendrickson, Sakaguchi, and Yoshida teach all the limitations of claim 1, above.  Hendrickson, Sakaguchi, and Yoshida are silent regarding “wherein the first screen is a screen in which neither a scroll button nor a scroll bar for scroll-displaying the item that is displayed in the preview region is displayed, and 
wherein the second screen is a screen in which at least one of a scroll bar and a scroll button for scroll-displaying the item that is displayed in the list region is displayed.”
Fujimoto teaches “wherein the first screen is a screen in which neither a scroll button nor a scroll bar for scroll-displaying the item that is displayed in the preview region is displayed (i.e. and the display section(s) smaller than the predetermined size may be without the scroll bar [Fujimoto 0080]), and 
wherein the second screen is a screen in which at least one of a scroll bar and a scroll button for scroll-displaying the item that is displayed in the list region is displayed (i.e. the display section(s) equal to or larger than a predetermined size may include a scroll bar [Fujimoto 0080]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hendrickson, Sakaguchi, and Yoshida to 
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the scrollable display realized according to the touch operation such as swiping is intuitively recognizable and easy to operate, and also allows the display of a scroll bar to be reduced in size or even omitted [Fujimoto 0003].”

Claim 13:  Hendrickson, Sakaguchi, and Yoshida teach all the limitations of claim 1, above.  
Hendrickson, Sakaguchi, and Yoshida are silent regarding “wherein the image processing apparatus is configured to execute a plurality of types of jobs, and wherein the setting unit is configured to set whether the operation unit performs scroll display according to the flick operation with respect to each of the plurality of types of jobs.”
Fujimoto teaches “wherein the image processing apparatus is configured to execute a plurality of types of jobs (i.e. job list [Fujimoto 0037], a preview display [Fujimoto 0073]), and 
wherein the setting unit is configured to set whether the operation unit performs scroll display according to the flick operation with respect to each of the plurality of types of jobs (i.e. decides whether the job list image generated at S2 fits inside the scroll region E1, in other words whether the job list image is a scrollable image [Fujimoto 0040] note: this determines whether scrolling is enabled or disabled) (i.e. preview image PV1 fits inside a scroll region E2 [Fujimoto 0075]… upon deciding that the preview image PV2 to be displayed in the display section 473 is a scrollable image larger than the scroll region E2 [Fujimoto 0077] note: this decides whether the scrolling is enabled or disabled.  PV1 fits on the screen, no scrolling required.  PV2 is larger and requires scrolling).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the scrollable display realized according to the touch operation such as swiping is intuitively recognizable and easy to operate, and also allows the display of a scroll bar to be reduced in size or even omitted [Fujimoto 0003].”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to scrolling controls, configurations, and their UI's. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171